Citation Nr: 1016892	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected Pellegrini-Stieda's disease, left femur, 
with osteoarthritis, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
Pellegrini-Stieda's disease, left femur, with osteoarthritis.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to 
December 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board observes that the Veteran has submitted several 
medical reports indicating that he was treated for a subdural 
hematoma.  The Board is unclear whether the Veteran is 
seeking service connection for his disorder.  Accordingly, 
this issue has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service-connected Pellegrini-Stieda's disease, left 
femur, with osteoarthritis has not been shown to be 
productive of limited flexion to 60 degrees or limited 
extension to 5 degrees.  

3.  The September 2006 Board decision which denied 
entitlement to service connection for a right knee disability 
is final.  

4.  The evidence received since the September 2006 Board 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unsubstantiated 
fact necessary to substantiate the claim for service 
connection for a right knee disability.

5.  A low back disability was not manifested during service, 
or manifested within one year thereafter, or shown to be 
related to another service-connected disorder and therefore, 
a low back disability has not been shown to be causally or 
etiologically related to military service, may not be 
presumed to be causally or etiologically related to military 
service, or to another service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling for service-connected Pellegrini-Stieda's disease, 
left femur, with osteoarthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5256-5263 (2009).

2.  The September 2006 Board decision denying the claim for 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1100.

3.  Evidence received after the September 2006 Board decision 
is not new and material, and the claim for service connection 
for a right knee disability is denied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2009).

4.  A low back disability was not incurred in active service, 
may not be presumed to have had its onset in active service, 
nor was it proximately due to or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a)(3), 3.309(a), 3.310(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to claim for an increased disability rating for 
service-connected Pellegrini-Stieda's disease, left femur, 
with osteoarthritis, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran was sent a letter in December 2006 
which stated that, to substantiate a claim for increased 
compensation, the evidence must show that the service-
connected condition has gotten worse.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised 
the Veteran what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The letter 
also informed him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  The notice also provided examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased 
compensation.  Specifically, the Veteran was informed in the 
letter of types of evidence that might show such a worsening, 
including statements discussing his disability symptoms from 
people who have witnessed how they affect him.  

The letter also stated that should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration.  The letter also 
contained information about assigning effective dates.  These 
notice requirements were provided before the initial 
adjudication of the claim in May 2007, and therefore there 
was no defect with regard to the timing of the notice as to 
these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

That was done here in the December 2006 letter for the claim 
for whether new and material evidence had been submitted to 
reopen the claim for a right knee disability.  Specifically, 
in the letter, the RO provided the Veteran with a definition 
of new and material evidence as well as the criteria 
necessary to establish service connection.  The letter also 
satisfied Kent in that it notified the Veteran that his 
original claim was denied because the September 2006 Board 
decision determined that the evidence did not shown that he 
suffered an injury to his right knee related to military 
service.  The Veteran was informed that he needed to submit 
new and material evidence related to this fact in order to 
raise a reasonable possibility of substantiating his claim 
that was not simply repetitive or cumulative of the evidence 
on record when his claim was previously denied.  The letter 
also addressed the elements of service connection and was 
sent prior to the initial unfavorable decision by the AOJ in 
May 2007.  

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in December 2006 with regard to 
the claim for service connection for low back disability.  
The letter addressed all of the notice elements and was sent 
prior to the initial unfavorable decision by the AOJ in May 
2007.  In a January 2007 letter, the Veteran was informed of 
the information necessary to establish service connection on 
a secondary basis.  Although the letter indicated that the 
issue was service-connection for a right knee condition 
secondary to service-connected Pellegrini-Stieda's disease, 
left femur, and not a low back disability, the Board 
concludes that a reasonable person would read this notice 
letter and apply the criteria to the claim for a low back 
disability.  Therefore, any error in the January 2007 notice 
letter is non-prejudicial to the Veteran.  Accordingly, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims on appeal.  All 
available service treatment records as well as all identified 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claims.  

The Board finds that the April 2007 VA examination is 
adequate with regard to all three claims on appeal.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Beginning with the 
claim for an increased rating, the examination was based on a 
physical examination and provides medical information needed 
to address the rating criteria relevant to this case.  In 
particular, it contains range of motion findings pertaining 
to the Veteran's left knee and the impact the disability has 
on the Veteran's daily life.  The opinion for the claim for a 
low back disability is adequate, as it was predicated on a 
reading of the service and post-service medical records in 
the Veteran's claims file.  It considered all of the 
pertinent evidence of record, to include the Veteran's 
service and post-service records and the statements of the 
Veteran, and provided a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Moreover, the examiner's conclusions were consistent with 
that of the Board's in that there was no competent and 
credible evidence of an in-service back injury upon which to 
base a determination of direct service connection.  Lastly, 
because the claim for a right knee disability is not being 
reopened, a VA examination was not necessary.  Nevertheless, 
the opinion concerning the relationship between the service-
connected left knee disability and the Veteran's right knee 
was based on a thorough review of the evidence of record and 
the Veteran, and was supported by an adequate rationale.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claims.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to an increased disability rating for 
service-connected Pellegrini-Stieda's disease, left femur, 
with osteoarthritis, currently rated as 10 percent disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

Recurrent subluxation or lateral instability of the knee is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These 
criteria provide for a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a 0 percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5003, degenerative or osteoarthritis provides 
that arthritis established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 
(August 14, 1998), a separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  In the absence of limitation of motion, a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  As there was no x-ray involvement of two or more 
major joints or two or more minor joint groups and occasional 
incapacitating exacerbations, a higher rating under 
Diagnostic Code 5003 is not warranted. 

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to a rating in excess of 10 percent for his service-
connected Pellegrini-Stieda's disease, left femur, with 
osteoarthritis (herein after left knee disability).  In this 
regard, during the April 2007 VA examination, the range of 
motion was 0 to 120 degrees, with pain on the extremes of 
flexion.  As such, flexion limited to 60 degrees or extension 
limited to 5 degrees was not shown.  Accordingly, the 
evidence of record does not more nearly approximate the 
criteria for a rating in excess of 10 percent disabling.  
38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5260, 5261.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left knee is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of an altered gait, 
daily pain with walking, using a brace, flares twice a month 
when walking, and stiffness.  However, the effect of his 
symptomatology is contemplated in the currently assigned 10 
percent disability evaluation.  During his examination, he 
denied swelling, warmth, erythema, locking, giving way, and 
dislocation.  The Board also notes that an altered gait was 
not found on objective examination and there was no evidence 
of abnormal weight bearing.  The Veteran was able to heel and 
toe walk, and his shoe wear was even.  These objective 
indicators outweigh the Veteran's contention that he was an 
altered gait due to his left knee.  Moreover, although the 
Board acknowledges that the Veteran complained of pain at the 
end of extremes of flexion, he was still able to flex to 120 
degrees, well beyond the criteria to establish a compensable 
rating.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the Veteran's 
left knee.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

A higher rating is not warranted under Diagnostic Code 5256 
as there was no joint ankylosis shown during the April 2007 
VA examination.  Further, the was no objective evidence of 
swelling, effusion, warmth, erythema, ecchymosis, 
instability, or patellar or meniscus abnormality to warrant 
ratings under Diagnostic Codes 5257-5259.  Lachman's and 
McMurray's were negative.  Additionally, there was no 
nonunion or malunion of the tibia or fibula to warrant a 
rating under Diagnostic Code 5262.  Finally, there was no 
evidence of genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic 
Code 5263.    

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 10 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected left knee.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5256-5263. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected left knee is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his left knee reasonably describe the Veteran's 
disability level and symptomatology and he has not argued to 
the contrary.  The criteria,  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5263, reasonably describe the Veteran's disability 
level and symptomatology, and consequently his disability 
level is contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate.  Moreover, the 
Veteran has not contended that his service-connected left 
knee caused frequent periods of hospitalization or marked 
interference with his employment and such is not shown by the 
evidence of record.  For these reasons, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  See also Duran v. Brown, 7 
Vet. App. 216, 220 (1994).  

A September 2006 Board decision denied service connection for 
a right knee disability.  The Board found that right knee 
arthritis was not manifest during service or within one year 
of separation, nor was any other right knee disability 
attributable to service.  In the decision, it was noted that 
the Veteran had given inconsistent accounts of how he 
allegedly injured his right knee during service (blast 
injury, tripped over fellow service member) and found his lay 
statements regarding his alleged in-service injury not 
credible.  Moreover, the Board found that there was no 
competent medical evidence of any link between a current 
right knee diagnosis and service.  This decision is final and 
not subject to revision on the same factual basis.  38 C.F.R. 
§ 20.1100.  By an October 2006 statement, the Veteran, 
however, now seeks to reopen his claim.  As noted above, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final September 2006 Board decision.  After 
reviewing the record, the Board finds that some of the 
additional evidence received since the final Board decision 
although new, is not material within the meaning of 38 C.F.R. 
§ 3.156(a).  

In this regard, the evidence associated with the Veteran's 
claims file subsequent to the Board decision relevant to the 
claim includes statements of the Veteran, VA and private 
treatment records, and the April 2007 VA examination.  As 
noted, the Veteran's claim was previously denied because 
there was no evidence that he experienced an injury to his 
right knee during service or that there was any relationship 
between any current right knee disorder and his period of 
service.  Regarding the Veteran's statements that he suffered 
a right knee injury during service, this information is 
duplicative of information previously of record.  In October 
2006, the Veteran contended that he could not believe what 
the September 2006 Board decision stated, that he stated he 
hurt his right knee tripping over another soldier.  Instead 
the Veteran claimed what really happened was that after 
disembarking from his ship, he encountered military personnel 
fighting with Guamanian people and was pushed by drunken 
personnel, fell, and injured his right knee.  However, this 
account is essentially duplicative of a previous statement 
received in May 2003 that was already considered by the Board 
at the time of its September 2006 denial.  In the previously 
considered May 2003 statement, the Veteran alleged that he 
disembarked from his ship and witnessed Guam civilians 
fighting with service members.  He stated that he was trying 
to get out of the way and was tripped by one of the fighting 
men, his knee popped, and he fell to the ground.  In both May 
2003 and October 2006, he claimed that he was then taken to 
Saipan where his knee was wrapped with an ace bandage where 
he recovered.  This account has already been considered and 
rejected by the Board in September 2006.  Accordingly, it is 
not new or material.  

Turning to the April 2007 VA examination, the Board notes 
that although this record is new, it is not material.  The 
examination did not indicate that the Veteran had an in-
service right knee injury, nor is there any indication that 
any current right knee symptomatology is related to his 
military service.  Moreover, the examiner determined that the 
Veteran's current right knee condition was not caused by or 
aggravated by his service-connected left knee condition.  The 
examiner noted that there was no evidence for a right knee 
injury in service and that the changes of the left knee were 
not significant enough to have produced an altered gait over 
time and his range of motion was normal.  A nexus has not 
been established linking the right knee condition to the left 
knee condition.  Thus, as this evidence was based on a 
thorough review of the claims file and the Veteran, the Board 
finds that it is competent and persuasive evidence that the 
Veteran's right knee disorder is not related to his service-
connected left knee disorder.  Accordingly, the April 2007 VA 
examination is not material.  

The Board acknowledges VA treatment records wherein the 
Veteran has contended that he injured his right knee during 
service.  However, the Veteran's contentions that he injured 
his right knee during service have already been considered 
and rejected by the Board.  As such, they are duplicative of 
evidence already of record and do not constitute new and 
material evidence.

With respect to the Veteran's claim that he has a right knee 
disorder that is a result of his military service, and to the 
extent he is contending that his service-connected left knee 
condition aggravated his right knee condition, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).  Thus, the Board finds that his 
statements and arguments are not new and material.  

In sum, the Board concludes that no evidence has been 
received since the September 2006 Board decision, which 
relates either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Specifically, there is still 
no evidence of an in-service right knee injury or evidence of 
a relationship between a current right knee disorder and the 
Veteran's service.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
Veteran's previously denied claim for service connection for 
a right knee disability.  

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
Pellegrini-Stieda's disease, left femur, with osteoarthritis.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence 
of the disability for which service connection is being 
claimed; (2) competent evidence of a disease contracted, an 
injury suffered, or an event witnessed or experienced in 
active service; and (3) competent evidence of a nexus or 
connection between the disease, injury, or event in service 
and the current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

Under section 3.310(b) of VA regulations, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

As an initial matter, the Board observes that it was 
indicated in a December 2006 statement that the Veteran was 
contending that he had a low back condition secondary to his 
claimed right knee disorder.  However, as reflected above, 
new and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a right knee 
disability.  Accordingly, entitlement to service connection 
for a low back disability as secondary to a right knee 
disorder will not be considered.  However, as the Veteran 
raised, and the RO considered, entitlement to service 
connection for a low back disability as secondary to service-
connected left knee disability, the Board will also address 
this theory of etiology.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a low 
back disability.  As reflected above, in a December 2006 
statement, the Veteran's representative indicated that he was 
claiming service connection for a low back disorder secondary 
to his right knee disability.  During his April 2007 VA 
examination, the Veteran reported to the examiner that he 
believed his low back disability is caused by his injury to 
his left leg during service.  

The Veteran's service treatment records are absent for 
complaints, treatment, findings, or diagnoses of a low back 
disability.  On his December 1949 separation examination, it 
was noted that his spine has no specific abnormalities 
(N.S.A.)  Accordingly, there was no showing of a low back 
disability during service.  

The Board notes that the first complaints of low back 
problems was in a December 1996 private treatment record from 
A.H.W., approximately 47 years after his separation from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this regard, the Board observes that during a September 
1951 VA examination, the Board was noted to have no back 
injuries.  A September 2006 private treatment record from 
A.H.W. indicated that the Veteran had been treated since 1989 
for spinal complaints as well as other problems.  A review of 
those records indicates lower back complaints in December 
1996.  In light of the lack of evidence of a low back 
disorder during service or at the time of the September 1951 
VA examination undertaken shortly after his service, and the 
first recorded complaint of low back problems not until more 
than 40 years after the Veteran's separation from service, 
the Board concludes that the Veteran's current low back 
problems did not begin until many years after his separation 
from service.  

In April 2007, the Veteran underwent a VA examination wherein 
his low back was evaluated.  Following examination and review 
of the claims file, the examiner diagnosed osteoarthritis of 
the lumbar spine.  The examiner found that the Veteran's low 
back condition was not caused by or aggravated by his 
service-connected left knee disorder.  The examiner commented 
that there was no documentation of a low back injury in the 
service treatment records and that the service treatment 
records specifically listed that no back injury was present 
at the time of his left leg injury.  The examiner added that 
the Veteran's left leg injury was not significant enough to 
have produced or aggravated his underlying osteoarthritis of 
his spine.  The Veteran had multiple areas of osteoarthritis 
identified and his gait was normal.  It was noted that normal 
aging and wear and tear of life appear most likely 
contributing factors to the current back condition.  

The Board affords the opinion of the VA examiner great 
probative value.  In this regard, it based on a thorough 
review of the Veteran, the relevant evidence in the claims 
file, and considered the Veteran's contentions regarding the 
etiology of this low back disorder.  Importantly, this 
opinion is consistent with the other evidence of record, 
which fails to reveal evidence of an in-service back injury.  
The examiner provided a sufficient rationale for his 
conclusion that the Veteran's service-connected left knee did 
not aggravate or cause his low back disability (that the 
Veteran's left injury was not significant enough and that his 
gait was not altered) and explained that normal aging and 
wear and tear were the most likely contributing factors to 
the Veteran's low back disability.  Accordingly, the Board 
affords this opinion great probative value.  

In sum, the Board finds that the more persuasive evidence of 
record indicates that the Veteran's low back disability 
developed many years after his separation from service.  The 
evidence does not support service connection by a presumptive 
basis because there is no competent medical evidence showing 
that the Veteran's osteoarthritis manifested itself to a 
degree of 10 percent or more within one year from the date of 
his separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Further, the April 2007 VA examination indicates 
that the low back condition was not caused by or aggravated 
by the Veteran's service-connected left knee disorder.  
38 C.F.R. § 3.310(b).  Although the Veteran might sincerely 
believe that his low back is related to service or to his 
service-connected left knee, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, service connection for a low back 
disability must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to an increased disability rating for service-
connected Pellegrini-Stieda's disease, left femur, with 
osteoarthritis, currently rated as 10 percent disabling, is 
denied.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a right knee 
disability.  Accordingly, the appeal is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected Pellegrini-
Stieda's disease, left femur, with osteoarthritis, is denied.   

____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


